                Case 2:19-cv-01850-BJR Document 24 Filed 08/04/20 Page 1 of 12




 1                                                           HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6

 7                                  IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                              AT SEATTLE
 9

10   JESSICA BARRETT,                                     No. 2:19-cv-01850 BJR

11                          Plaintiff,                    STIPULATED PROTECTIVE ORDER

12            v.

13   TIDERIP, LLC d/b/a SKAGIT ARMS, a
     Washington corporation, and ANTHON
14   STEEN and his marital community, an
     individual,
15
                            Defendants.
16

17
     1.       PURPOSES AND LIMITATIONS
18
              Discovery in this action is likely to involve production of confidential, proprietary, or private
19
     information for which special protection may be warranted. Accordingly, the parties hereby stipulate
20

21   to and petition the court to enter the following Stipulated Protective Order. The parties acknowledge

22   that this agreement is consistent with LCR 26(c). It does not confer blanket protection on all disclosures

23   or responses to discovery, the protection it affords from public disclosure and use extends only to the
24   limited information or items that are entitled to confidential treatment under the applicable legal
25
     principles, and it does not presumptively entitle parties to file confidential information under seal.
26

     STIPULATED PROTECTIVE ORDER - 1
     Case No. 2:19-cv-01850 BJR
                                                                                        STOEL RIVES LLP
                                                                                             ATTORNEYS
                                                                        600 University Street, Suite 3600, Seattle, WA 98101
     107531215.1 0071579- 00001                                                      Telephone (206) 624-0900
                 Case 2:19-cv-01850-BJR Document 24 Filed 08/04/20 Page 2 of 12




 1   2.         “CONFIDENTIAL” MATERIAL

 2              “Confidential” material shall include the following documents, materials, and/or information
 3   produced or otherwise exchanged by Jessica Barrett (“Plaintiff”), Tiderip LLC, d/b/a Skagit Arms, and
 4
     Anthon Steen (collectively “Defendants”), and/or any of Plaintiff’s or Defendants’ agents or
 5
     representatives:
 6
                        (a)       Protected Health Information (“PHI”) as defined by the Federal Health
 7
     Insurance Portability and Accountability Act (“HIPAA”); medical information, such as medical
 8

 9   records, medical treatment, medical diagnoses, and drug recommendations or prescriptions;

10   medical billing information; and investigations and statements to the extent they include the same;

11                      (b)       documents pertaining to current or former employees of Defendants,
12
     including and in addition to Plaintiff, in which such person(s) might have a reasonable expectation
13
     of privacy, such as personnel records and files that contain personal, family, or financial
14
     information; disciplinary history; performance evaluations; investigations or statements related to
15
     the same, or other documents/files which are reasonably deemed confidential by one or more
16

17   parties;

18                      (c)       the financial status of Plaintiff and/or Defendants including but not limited
19   to any non-public financial information such as tax records, profit and loss statements, accounting
20
     documents, reports, or assessments; business and contractual relationships; contracts; and
21
     investigations and statements related to the same, excluding any such documents already in the
22
     public domain;
23

24                      (d)       contracts   and   other   business   documents           subject        to      reasonable

25   confidentiality or non-disclosure agreements; leases; and any other document that the parties

26   stipulate is a confidential business document; and

     STIPULATED PROTECTIVE ORDER - 2
     2:19-cv-01850 BJR
                                                                                          STOEL RIVES LLP
                                                                                               ATTORNEYS
                                                                          600 University Street, Suite 3600, Seattle, WA 98101
     107531215.1 0071579- 00001                                                        Telephone (206) 624-0900
                Case 2:19-cv-01850-BJR Document 24 Filed 08/04/20 Page 3 of 12




 1                      (e)       information or documents obtained from third parties falling into the
 2   foregoing categories.
 3
     3.       SCOPE
 4
              The protections conferred by this agreement cover not only confidential material (as defined
 5
     above), but also (1) any information copied or extracted from confidential material; (2) all copies,
 6
     excerpts, summaries, or compilations of confidential material; and (3) any testimony, conversations,
 7
     or presentations by parties or their counsel that might reveal confidential material.
 8

 9            However, the protections conferred by this agreement do not cover information that is in the

10   public domain or becomes part of the public domain through trial or otherwise.

11   4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

12            4.1       Basic Principles. A receiving party may use confidential material that is disclosed or
13   produced by another party or by a non-party in connection with this case only for prosecuting,
14
     defending, or attempting to settle this litigation. Confidential material may be disclosed only to the
15
     categories of persons and under the conditions described in this agreement. Confidential material must
16
     be stored and maintained by a receiving party at a location and in a secure manner that ensures that
17
     access is limited to the persons authorized under this agreement.
18
              4.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by
19

20   the court or permitted in writing by the designating party, a receiving party may disclose any

21   confidential material only to:

22                      (a)       the receiving party’s counsel of record in this action, as well as employees of
23   counsel to whom it is reasonably necessary to disclose the information for this litigation;
24

25

26

     STIPULATED PROTECTIVE ORDER - 3
     2:19-cv-01850 BJR
                                                                                           STOEL RIVES LLP
                                                                                                ATTORNEYS
                                                                           600 University Street, Suite 3600, Seattle, WA 98101
     107531215.1 0071579- 00001                                                         Telephone (206) 624-0900
                Case 2:19-cv-01850-BJR Document 24 Filed 08/04/20 Page 4 of 12




 1                      (b)       the officers, directors, and employees (including in house counsel) of the

 2   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties agree
 3   that a particular document or material produced is for Attorney’s Eyes Only and is so designated;
 4
                        (c)       experts and consultants to whom disclosure is reasonably necessary for this
 5
     litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6
                        (d)       the court, court personnel, and court reporters and their staff;
 7
                        (e)       copy or imaging services retained by counsel to assist in the duplication of
 8
     confidential material, provided that counsel for the party retaining the copy or imaging service instructs
 9

10   the service not to disclose any confidential material to third parties and to immediately return all

11   originals and copies of any confidential material;

12                      (f)       witnesses in the action to whom disclosure is reasonably necessary and who

13   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
14   by the designating party or ordered by the court. Pages of transcribed deposition testimony or exhibits
15
     to depositions that reveal confidential material must be separately bound by the court reporter and may
16
     not be disclosed to anyone except as permitted under this agreement;
17
                        (g)       the author or recipient of a document containing the information or a custodian
18
     or other person who otherwise possessed or knew the information.
19
              4.3       Filing Confidential Material. Before filing confidential material or discussing or
20

21   referencing such material in court filings, the filing party shall confer with the designating party, in

22   accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will remove

23   the confidential designation, whether the document can be redacted, or whether a motion to seal or
24   stipulation and proposed order is warranted. During the meet and confer process, the designating party
25
     must identify the basis for sealing the specific confidential information at issue, and the filing party
26
     shall include this basis in its motion to seal, along with any objection to sealing the information at issue.

     STIPULATED PROTECTIVE ORDER - 4
     2:19-cv-01850 BJR
                                                                                             STOEL RIVES LLP
                                                                                                  ATTORNEYS
                                                                             600 University Street, Suite 3600, Seattle, WA 98101
     107531215.1 0071579- 00001                                                           Telephone (206) 624-0900
                Case 2:19-cv-01850-BJR Document 24 Filed 08/04/20 Page 5 of 12




 1   Local Civil Rule 5(g) sets forth the procedures that must be followed and the standards that will be

 2   applied when a party seeks permission from the court to file material under seal. A party who seeks to
 3   maintain the confidentiality of its information must satisfy the requirements of Local Civil Rule
 4
     5(g)(3)(B), even if it is not the party filing the motion to seal. Failure to satisfy this requirement will
 5
     result in the motion to seal being denied, in accordance with the strong presumption of public access
 6
     to the Court’s files.
 7
     5.       DESIGNATING PROTECTED MATERIAL
 8
              5.1       Exercise of Restraint and Care in Designating Material for Protection. Each party or
 9

10   non-party that designates information or items for protection under this agreement must take care to

11   limit any such designation to specific material that qualifies under the appropriate standards. The

12   designating party must designate for protection only those parts of material, documents, items, or oral

13   or written communications that qualify, so that other portions of the material, documents, items, or
14   communications for which protection is not warranted are not swept unjustifiably within the ambit of
15
     this agreement.
16
              Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to
17
     be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber
18
     or delay the case development process or to impose unnecessary expenses and burdens on other parties)
19
     expose the designating party to sanctions.
20

21            If it comes to a designating party’s attention that information or items that it designated for

22   protection do not qualify for protection, the designating party must promptly notify all other parties

23   that it is withdrawing the mistaken designation.
24            5.2       Manner and Timing of Designations. Except as otherwise provided in this agreement,
25
     or as otherwise stipulated or ordered, disclosure or discovery material that qualifies for protection under
26
     this agreement must be clearly so designated before or when the material is disclosed or produced.

     STIPULATED PROTECTIVE ORDER - 5
     2:19-cv-01850 BJR
                                                                                         STOEL RIVES LLP
                                                                                              ATTORNEYS
                                                                         600 University Street, Suite 3600, Seattle, WA 98101
     107531215.1 0071579- 00001                                                       Telephone (206) 624-0900
                 Case 2:19-cv-01850-BJR Document 24 Filed 08/04/20 Page 6 of 12




 1                      (a) Information in documentary form: (e.g., paper or electronic documents and

 2   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings), the
 3   designating party must affix the word “CONFIDENTIAL” to each page that contains confidential
 4
     material. If only a portion or portions of the material on a page qualifies for protection, the producing
 5
     party also must clearly identify the protected portion(s) (e.g., by making appropriate markings in the
 6
     margins).
 7
                      (b) Testimony given in deposition or in other pretrial proceedings: the parties and any
 8
     participating non-parties must identify on the record, during the deposition or other pretrial proceeding,
 9

10   all protected testimony, without prejudice to their right to so designate other testimony after reviewing

11   the transcript. Any party or non-party may, within fifteen days after receiving the transcript of the

12   deposition or other pretrial proceeding, designate portions of the transcript, or exhibits thereto, as

13   confidential. If a party or non-party desires to protect confidential information at trial, the issue should
14   be addressed during the pre-trial conference.
15
                      (c) Other tangible items: the producing party must affix in a prominent place on the
16
     exterior of the container or containers in which the information or item is stored the word
17
     “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection, the
18
     producing party, to the extent practicable, shall identify the protected portion(s).
19
              5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate
20

21   qualified information or items does not, standing alone, waive the designating party’s right to secure

22   protection under this agreement for such material. Upon timely correction of a designation, the

23   receiving party must make reasonable efforts to ensure that the material is treated in accordance with
24   the provisions of this agreement.
25
     6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
26

     STIPULATED PROTECTIVE ORDER - 6
     2:19-cv-01850 BJR
                                                                                         STOEL RIVES LLP
                                                                                              ATTORNEYS
                                                                         600 University Street, Suite 3600, Seattle, WA 98101
     107531215.1 0071579- 00001                                                       Telephone (206) 624-0900
                Case 2:19-cv-01850-BJR Document 24 Filed 08/04/20 Page 7 of 12




 1            6.1 Timing of Challenges. Any party or non-party may challenge a designation of

 2   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
 3   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,
 4
     or a significant disruption or delay of the litigation, a party does not waive its right to challenge a
 5
     confidentiality designation by electing not to mount a challenge promptly after the original designation
 6
     is disclosed.
 7
              6.2       Meet and Confer. The parties must make every attempt to resolve any dispute regarding
 8
     confidential designations without court involvement. Any motion regarding confidential designations
 9

10   or for a protective order must include a certification, in the motion or in a declaration or affidavit, that

11   the movant has engaged in a good faith meet and confer conference with other affected parties in an

12   effort to resolve the dispute without court action. The certification must list the date, manner, and

13   participants to the conference. A good faith effort to confer requires a face-to-face meeting or a
14   telephone conference.
15
              6.3       Judicial Intervention. If the parties cannot resolve a challenge without court
16
     intervention, the designating party may file and serve a motion to retain confidentiality under Local
17
     Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of persuasion
18
     in any such motion shall be on the designating party. Frivolous challenges, and those made for an
19
     improper purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
20

21   expose the challenging party to sanctions. All parties shall continue to maintain the material in question

22   as confidential until the court rules on the challenge.

23   7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
24   LITIGATION
25
              If a party is served with a subpoena or a court order issued in other litigation that compels
26
     disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party must:

     STIPULATED PROTECTIVE ORDER - 7
     2:19-cv-01850 BJR
                                                                                         STOEL RIVES LLP
                                                                                              ATTORNEYS
                                                                         600 University Street, Suite 3600, Seattle, WA 98101
     107531215.1 0071579- 00001                                                       Telephone (206) 624-0900
                Case 2:19-cv-01850-BJR Document 24 Filed 08/04/20 Page 8 of 12




 1                      (a)       promptly notify the designating party in writing and include a copy of the

 2   subpoena or court order;
 3                      (b)       promptly notify in writing the party who caused the subpoena or order to issue
 4
     in the other litigation that some or all of the material covered by the subpoena or order is subject to this
 5
     agreement. Such notification shall include a copy of this agreement; and
 6
                        (c)       cooperate with respect to all reasonable procedures sought to be pursued by the
 7
     designating party whose confidential material may be affected.
 8
     8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 9

10            If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

11   material to any person or in any circumstance not authorized under this agreement, the receiving party

12   must immediately (a) notify in writing the designating party of the unauthorized disclosures, (b)use its

13   best efforts to retrieve all unauthorized copies of the protected material, (c) inform the person or
14   persons to whom unauthorized disclosures were made of all the terms of this agreement, and (d) request
15
     that such person or persons execute the “Acknowledgment and Agreement to Be Bound” that is
16
     attached hereto as Exhibit A.
17
     9.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
18
     MATERIAL
19
              When a producing party gives notice to receiving parties that certain inadvertently produced
20

21   material is subject to a claim of privilege or other protection, the obligations of the receiving parties

22   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

23   modify whatever procedure may be established in an e-discovery order or agreement that provides for
24   production without prior privilege review. The parties agree to the entry of a non-waiver order under
25
     Fed. R. Evid. 502(d) as set forth herein.
26
     10.      NON TERMINATION AND RETURN OF DOCUMENTS

     STIPULATED PROTECTIVE ORDER - 8
     2:19-cv-01850 BJR
                                                                                           STOEL RIVES LLP
                                                                                                ATTORNEYS
                                                                           600 University Street, Suite 3600, Seattle, WA 98101
     107531215.1 0071579- 00001                                                         Telephone (206) 624-0900
                Case 2:19-cv-01850-BJR Document 24 Filed 08/04/20 Page 9 of 12




 1            Within 60 days after the termination of this action, including all appeals, each receiving party

 2   must return all confidential material to the producing party, including all copies, extracts and
 3   summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.
 4
              Notwithstanding this provision, counsel are entitled to retain one archival copy of all
 5
     documents filed with the court, trial, deposition, and hearing transcripts, correspondence, deposition
 6
     and trial exhibits, expert reports, attorney work product, and consultant and expert work product, even
 7
     if such materials contain confidential material.
 8
              The confidentiality obligations imposed by this agreement shall remain in effect until a
 9

10   designating party agrees otherwise in writing or a court orders otherwise.

11
                        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
12

13
      Dated: August 3, 2020
14                                                      __/s Robin Shishido____________________
                                                        Robin J. Shishido, WSBA No. 45926
15                                                      Jordan A. Taren, WSBA No. 50066
16                                                      Shishido Taren PLLC
                                                        1001 Fourth Avenue, Suite 3200
17                                                      Seattle, WA 98104
                                                        Telephone: (206) 684-9320
18                                                      Email: rshishido@shishidotaren.com
                                                        jtaren@shishidotaren.com
19                                                      Attorneys for Plaintiff
20

21

22

23

24

25

26

     STIPULATED PROTECTIVE ORDER - 9
     2:19-cv-01850 BJR
                                                                                        STOEL RIVES LLP
                                                                                             ATTORNEYS
                                                                        600 University Street, Suite 3600, Seattle, WA 98101
     107531215.1 0071579- 00001                                                      Telephone (206) 624-0900
               Case 2:19-cv-01850-BJR Document 24 Filed 08/04/20 Page 10 of 12




 1
      Dated: August 3, 2020
 2                                                  /s Timothy O’Connell
 3                                                  Timothy J. O’Connell, WSBA No. 15372
                                                    Rachel Herrington, WSBA No. 53255
 4                                                  600 University Street, Suite 3600
                                                    Seattle, WA 98101
 5                                                  Telephone: (206) 624-0900
                                                    Facsimile: (206) 386-7500
 6                                                  Email: tim.oconnell@stoel.com
 7                                                  rachel.herrington@stoel.com

 8                                                  Attorneys for Tiderip LLC
                                                    And Anthon Steen
 9

10
              PURSUANT TO STIPULATION, IT IS SO ORDERED
11

12            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

13   documents in this proceeding shall not, for the purposes of this proceeding or           any other federal or

14   state proceeding, constitute a waiver by the producing party of any privilege applicable to those
15   documents, including the attorney-client privilege, attorney work-product protection, or any other
16
     privilege or protection recognized by law.
17

18   DATED: August 4, 2020

19                                                          ________________________________
                                                            The Honorable Barbara J. Rothstein
20                                                          United States District Court Judge
21

22

23

24

25

26

     STIPULATED PROTECTIVE ORDER - 10
     2:19-cv-01850 BJR
                                                                                      STOEL RIVES LLP
                                                                                           ATTORNEYS
                                                                      600 University Street, Suite 3600, Seattle, WA 98101
     107531215.1 0071579- 00001                                                    Telephone (206) 624-0900
               Case 2:19-cv-01850-BJR Document 24 Filed 08/04/20 Page 11 of 12




 1                                                  EXHIBIT A

 2                         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I,    ____________________________________            [print     or      type        full       name],           of
 4
     ____________________________________ [print or type full address], declare under penalty of
 5
     perjury that I have read in its entirety and understand the Stipulated Protective Order that was issued
 6
     by the United States District Court for the Western District of Washington on [date] in the case of
 7
     Jessica Barrett v. Tiderip, LLC, et al., U.S. District Court of Washington, Western District, No. 2:119-
 8
     cv-01850-BJR. I agree to comply with and to be bound by all the terms of this Stipulated Protective
 9

10   Order and I understand and acknowledge that failure to so comply could expose me to sanctions and

11   punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner any

12   information or item that is subject to this Stipulated Protective Order to any person or entity except in

13   strict compliance with the provisions of this Order.
14            I further agree to submit to the jurisdiction of the United States District Court for the Western
15
     District of Washington for the purpose of enforcing the terms of this Stipulated Protective Order, even
16
     if such enforcement proceedings occur after termination of this action.
17
     Date: _________________________
18
     City and State where sworn and signed: ________________________________________
19
     Printed name: ___________________________
20

21   Signature: ______________________________

22

23

24

25

26

     STIPULATED PROTECTIVE ORDER - 11
     2:19-cv-01850 BJR
                                                                                        STOEL RIVES LLP
                                                                                             ATTORNEYS
                                                                        600 University Street, Suite 3600, Seattle, WA 98101
     107531215.1 0071579- 00001                                                      Telephone (206) 624-0900
               Case 2:19-cv-01850-BJR Document 24 Filed 08/04/20 Page 12 of 12




 1                                     CERTIFICATE OF SERVICE

 2            I hereby certify that on August 3, 2020, I electronically filed the foregoing with the Clerk

 3   of the Court using the CM/ECF system which will send notification of such filing to the parties

 4   in the above case.

 5            DATED at Seattle, Washington this 3rd day of August, 2020.
 6

 7                                                  STOEL RIVES LLP
 8

 9                                                  s/ Rachel N. Herrington
                                                    Rachel N. Herrington, WSBA No. 53255
10                                                  Rachel.herrington@stoel.com
                                                    STOEL RIVES LLP
11                                                  600 University Street, Suite 3600
                                                    Seattle, WA 98101
12                                                  206-386-7598
                                                    206-386-7500 (fax)
13
                                                    Attorneys for Defendants
14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED PROTECTIVE ORDER - 12
     2:19-cv-01850 BJR
                                                                                      STOEL RIVES LLP
                                                                                           ATTORNEYS
                                                                      600 University Street, Suite 3600, Seattle, WA 98101
     107531215.1 0071579- 00001                                                    Telephone (206) 624-0900
